DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Amendment filed on 6/17/2021.  Claims 25, 30, 34, 36-38, 40 and 44 have been amended. Claims 1-24 and 29 have been previously canceled. Therefore, claims 25-28 and 30-44 are pending in this office action, of which claims 25, 34 and 40 are independent claims.

Terminal Disclaimer
The terminal disclaimer filed on 6/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patents has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments, page 10, filed 6/17/2021, with respect to the rejection of claims 25, 34 and 40 under 35 USC 112b have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.
Applicant’s arguments, see pages 10-11, filed 6/17/2021, with respect to the rejections of claims 25-29 and 33-44 under 35 USC 102 and 103 have been fully considered. Independent claims have been amended by including the allowable subject matter indicated in the previous office action. Based on the amendments, claims 25-28 and 30-44 are allowed in this office action.
Reasons for Allowance
Claims 25-28, and 30-44 (re-numbered 1-19) are allowed over the prior art of record. The following is an Examiner’s statement of reason for allowance: 
The prior art of record does not teach or fairly suggest the amended combined limitations of the claimed invention “identifying, by the computing system, a set of documents responsive to a search query and assigning, by the computing system, a respective weight to each respective document of the set of documents based, at least in part, on historical data, wherein the historical data is indicative of a number of user clicks on one or more search result links corresponding to of one or more historical documents produced for historical queries that are substantially the same as the search query; identifying, by the computing system, a plurality of websites comprising a respective website for each respective document of the set of documents; identifying, by the computing system, one or more location scores associated with each respective document of the set of documents based on each respective website of the plurality of websites, wherein each respective location score of the one or more location scores is indicative of a likelihood that a respective geographic location is associated with the respective document, wherein the one or more location scores comprise one or more location specific scores for each respective website of the plurality of websites, wherein each respective location specific score of the one or more location specific scores corresponds to a respective geographic location, wherein the respective location specific score is predetermined based, at least in part, on a site click count indicative of a number of user clicks on one or more respective search results of the one or more search results produced for historical queries that are substantially the same as the search query, wherein the one or more respective search results are associated with one or more documents hosted at the respective website; Page 2 of 11determining, by the computing system, a query score for each respective document of the set of documents based, at least in part, on the respective weight and the one or more location scores associated with the respective document; determining, by the computing system, a geographic location associated with the search query based, at least in part, on the query score for each respective document of the set of documents; and providing for display, by the computing system, a subset of the set of documents and information associated with the geographic location” as recited in the independent claims 25, 34 and 40. 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




7/1/2021

/NARGIS SULTANA/Examiner, Art Unit 2164   

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164